DETAILED ACTION
Priority/Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 (c) with PCT/CN2020/105147 and claim for foreign priority under 35 U.S.C. 119 (a)-(d) with CN 201911056111.3. The certified copy for foreign priority has been filed with the Office on 02/04/2021. Accordingly, the earliest effective filing date was recognized as 10/31/2019.

Information Disclosure Statement
The information disclosure statements (IDS), both submitted on 07/16/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata (WO 2015186758 A1; English Machine translation provided and referred to as “Iwata”).
Re Claim 1:
Iwata discloses a backlight module (shown in at least Fig 24 (PDF Page 67) and described below), comprising: 

a fixing member (insulation sheet 53) fixedly connected to the backplane (shown in at least Fig 24); and 
an insertion clamp (holding portion 52) comprising 
a mounting portion (abutting portion 52a) fixedly connected to the fixing member (shown in Fig 24 and described on at least PDF Page 9 as the insulating sheet 53 has the notch 53a and the hole 53b. In this embodiment, the insulating sheet 53 is positioned by the hole 53b and the substrate holding part 52 is provided on the side part 28b of the chassis 28), and 
a clamping portion (side surface covering portion 52b and outer surface abutting portion 52c) for clamping to a circuit board (SOF substrate 31 and source substrate 32) inserted between the fixing member and the insertion clamp (between 53 and 52c of 52 as shown in Fig 24 and described on at least PDF Page 9 as source substrate 32 can be locked to the substrate holding portion 52 by being inserted between the inner surface abutting portion 52a and the outer surface abutting portion 52c. That is, the source substrate 32 is pushed upward by the reaction force of the SOF substrate 31, and the upper long side portion is held between the substrate holding portions 52).
Re Claim 2:
Iwata further discloses wherein the fixing member (53) is fixedly connected to a back side of the backplane (specifically back side of side part 28b of backplane (28) as shown in Fig 24).

Re Claim 3:
Iwata further discloses a frame or a bracket (substrate support portion 54a and plate locking portion 54b; he examiner notes that the 54a and 54b may be mapped as both a frame or a bracket), wherein the frame or the bracket (54a and 54b) is fixedly connected to the backplane (specifically via locking hole 28 shown Fig 25 transposed with Fig 23), and the fixing member (53) is fixedly connected to the frame or the bracket (at least indirectly via the backplane (28)).
Re Claim 16:
Iwata further discloses a display module (display module 55, Fig 24) comprising:
the circuit board (31 and 32); and 
a liquid crystal panel (display panel 21, described in the least base embodiment on PDF Page 4 as display panel 21 includes a color filter substrate, a liquid crystal layer, a TFT substrate, and a polarizing plate. The color filter substrate and the TFT substrate are bonded to each other with a sealing material interposed therebetween, and a liquid crystal layer is sandwiched therebetween. And the polarizing plate is each arrange | positioned on the surface on the opposite side to the liquid crystal layer side of a color filter substrate and a TFT substrate).
Re Claim 17:
Iwata further discloses wherein the circuit board (specifically 32) is inserted between the fixing member and the insertion clamp of the backlight module (between 52c of 52 and 53 as shown in Fig 24).

Re Claim 18:
Iwata further disclose wherein the circuit board (31 and 32) comprises at least one of a screen driving board of the liquid crystal panel (32, described on at least PDF Page 9 as drive substrate (32) that is arranged along one side portion and drives the display panel) or a main board (SOF substrate 31) of a display device (described on at least PDF Page 9 wherein the display device is display module 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata.
Re Claim 19:
Iwata discloses an assembling method of a display module (assembling of display module of display module 55, shown in at least Fig 24, and described below), comprising: 
assembling a liquid crystal panel (assembling display panel 21, evident by the configuration shown in Fig 24, the examiner notes that PDF Page 4 describes liquid crystal panel (21) display panel 21 includes a color filter substrate, a liquid crystal layer, a TFT substrate, and a polarizing plate. The color filter substrate and the TFT substrate are bonded to each other with a sealing material interposed therebetween, and a liquid crystal layer is sandwiched therebetween. And the polarizing plate is each arrange | positioned on the surface on the opposite side to the liquid crystal layer side of a color filter substrate and a TFT substrate) on a front side of a backlight module (front side of the backlight module described below), the backlight module comprising 
a backplane (chassis 28), 
a fixing member (insulation sheet 53) fixedly connected to the backplane (shown in at least Fig 24), and 
an insertion clamp (holding portion 52),
the insertion clamp (52) comprising 
a mounting portion (abutting portion 52a) fixedly connected to the fixing member (shown in Fig 24 and described on at least PDF Page 9 as the insulating sheet 53 has the notch 53a and the hole 53b. In this embodiment, the insulating sheet 53 is positioned by the hole 53b and the substrate holding part 52 is provided on the side part 28b of the chassis 28), and 
a clamping portion (side surface covering portion 52b and outer surface abutting portion 52c); and 
inserting a circuit board (inserting SOF substrate 31 and source substrate 31) between the fixing member and the clamping portion of the backlight module (between 53 and at least 52c of 52 by the description on PDF Page 9 as source substrate 32 can be locked to the substrate holding portion 52 by being inserted between the inner surface abutting portion 52a and the outer surface abutting portion 52c. That is, the source substrate 32 is pushed upward by the reaction force of the SOF substrate 31, and the upper long side portion is held between the substrate holding portions 52).
With regard turning over, Iwata at least suggests inserting the circuit board (31 and 32) between the fixing member (53) and the clamping portion (52) without turning over the backlight module and the liquid crystal panel since there is no description of turning over any components in the disclosure of Iwata. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Iwata as at least suggesting inserting the circuit board  between the fixing member and the clamping portion without turning over the backlight module and the liquid crystal panel.
Re Claim 20:
Iwata further disclose wherein the circuit board (31 and 32) comprises at least one of a screen driving board of the liquid crystal panel (32, described on at least PDF Page 9 as drive substrate (32) that is arranged along one side portion and drives the display panel) or a main board (SOF substrate 31) of a display device (described on at least PDF Page 9 wherein the display device is display module 55).

Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 4:
The closest prior art of record, Iwata, fails to disclose or suggest the combined structure and functionality of a first plate portion and a second plate portion as set forth in the claim.
Re Claims 5-9 and 13:
The claims contain allowable subject matter due to their dependence on intervening claim 4.
Re Claim 10:
The closest prior art of record, Iwata, fails to disclose or suggest the combined structure and functionality of the fixing member and the insertion clamp are located between the reflective sheet and the backplane as set forth in the claim.
Re Claim 11-12:
The claims contain allowable subject matter due to their dependence on intervening claim 10.
Re Claim 14:
The closest prior art of record, Iwata, fails to disclose or suggest the combined structure and functionality of the fixing member is fixedly connected to the bracket as set forth in the claim.
Re Claim 15:
The claim contain allowable subject matter due to its dependence on intervening claim 14.

Conclusion
The prior art made of record, below, but not relied upon, above, considered pertinent to applicant's disclosure. 
Jung et al (US 20170099736 A1) and Ishii et al (US 20120229733 A1), both disclose a display module comprising at least one of a fixing member and an insertion clamp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875